1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                               ***

9    CHRISTOPHER BRIAN KINDER,                        Case No. 3:16-cv-00449-MMD-CBC
10                                     Petitioner,                 ORDER
           v.
11
     ROBERT LEGRAND, et al.,
12
                                 Respondents.
13

14         It is ordered that Petitioner’s unopposed motion for extension of time (ECF No. 43)

15   is granted. Petitioner will have until January 14, 2019, to file an opposition to the

16   Respondents’ motion to dismiss.

17         DATED THIS 13th day of December 2018.

18

19                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
